Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 31-50 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 31 discloses an optoelectronic device comprising: an eyepiece; an image tube; an optical assembly having a non-contact receiver for receiving a first image; a display to display the first image; a brightness detector; wherein the optical assembly is put in between the eyepiece and the image tube such that a second image comes from the image tube; wherein based on the second image brightness the display brightness level is adjusted; wherein a superimposition occurs between the first image and the second image and wherein the first image is generated by a second optoelectronic device separate from the optoelectronic device in which the optical assembly is situated such that the first image and the second image are superimposed to be viewed by the eyepiece.
This application is a continuation of a previously filed application No. 14/961,377 (Now Patent 10,582,133 B1). The Applicant has filed a Terminal Disclaimer (TD) on 04/13/2021 in response to the Double Patenting rejection in the last Office Action mailed on 01/13/2021. The Terminal Disclaimer has been approved as of 04/13/2021. As a result independent claim 31 stands allowable. For the same reason as mentioned above, the independent claim 47, which is a method claim of the corresponding device claim 31, stand allowable. Rest of the claims are directly or indirectly dependent on the independent claims and therefore stand allowable.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAINUL HASAN whose telephone number is (571)272-0422.  The examiner can normally be reached on MON-FRI: 10AM-6PM, Alternate FRIDAYS, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, JAY PATEL can be reached on (571)272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mainul Hasan/
Primary Examiner, Art Unit 2485